The opinion of the court was delivered by
Williams, Ch. J.
This case was before this court, sitting as a court of chancery, before the Revised Statutes went into operation. Any questions then settled, are not to be reexamined on an appeal from the chancellor, if he has followed the principles settled in the cause. The defendants were a corporation of an anomalous nature. The members were fluctuating, and not like owners of stock. The court, having the corporation before them, had, also, the individual members, (several of whom appeared and answered)and were under the necessity, in the language of Lord Eldon, in the case of Adley v. Whitstable Co., 17 Vesey, 324, to deal with them the best way we could to prevent a failure of justice. If, by resisting the demands of justice, they exposed their property to ruin, the mischievous consequences must be attributed to themselves.
The defendants made a claim against the estate of Bigelow, and after a long and tedious suit at law, they were found indebted to him, at the time of his death. They had a fund amply sufficient to meet the debt due to Mr. Bigelow, *374which they should have applied in payment. If they have suffered it to be wasted or expended in fruitless endeavors to resist the claim of the intestate, both at law and in chancery, the plaintiff is not to be further burthened with expense, or experience any further difficulty, in consequence of any controversy among themselves, or any difficulty of settling their individual liabilities.
The master was directed to inquire after, and ascertain certain facts, and make his report thereon. We do not perceive that he has made any errors, or arrived at any wrong conclusions, on the facts he was directed to ascertain and report.
From the report of the master, it appears that Jonathan Morgan was not a member of the society, after the year 1824; and was not one on whom the decree was to operate. We do not, therefore, think proper to alter the decree of the chancellor so as to include him, but merely to say it should be without prejudice to any claims the defendants may hereafter wish to establish against him.
The decree of the chancellor is affirmed with additional cost against the surviving members ; and no cost is allowed to any of the persons named in the. bill, who were not found to be members of the society at the decease of Mr. Bigelow. And the chancellor will be directed to carry the decree into execution.